397 U.S. 662
90 S. Ct. 1407
25 L. Ed. 2d 642
UNITED STATESv.Howard Eugene ROWELL.
No. 863.
Supreme Court of the United States
April 27, 1970

Solicitor General Griswold, Assistant Attorney General Wilson, Beatrice Rosenberg, and Mervyn Hamburg, for the United States.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Eighth Circuit.
PER CURIAM.


1
The motion of the respondent for leave to proceed in forma pauperis is granted. The petition for a writ of certiorari is also granted and the judgment of the United States Court of Appeals is vacated. The case is remanded to that court for further consideration in light of Buie v. United States, 396 U.S. 87, 90 S. Ct. 284, 24 L. Ed. 2d 283.